I dissent because I fail to see, under the circumstances, how the evidence could be considered reliable or substantial.
The evidence was presented to the board by stipulation, a part of which was to the effect that whiskey was sold on the premises of the permit holder on Sunday, and a part of the stipulation was to the effect that there were no sales on Sunday. The trier of the facts had no way of testing the credibility of the witnesses, since all of the evidence was by stipulation.
It is also noted that the drinks which were consumed on the premises were described as "Seagram's 7-Crown with 7-Up Chasers," but that the drinks which were ordered and placed in the mouths of the agents, to be spit into a three-ounce specimen bottle in the restroom, were "Seagram's 7-Crown Whiskey."
The stipulation does indicate that exhibit "A," which was not admitted into evidence, contained an alcoholic percentage by volume of 37.83 and had the organoleptic properties of whiskey, and exhibit "B" had an alcoholic percentage of 14.19, but these exhibits, in addition to not being offered into evidence, were never identified with the permit holder's premises.
Surely, this is not such evidence as would call for a reversal of the Common Pleas Court which found that the order of the board was not sustained by substantial, reliable and probative evidence.